ON APPLICATION FOR A REHEARING.
MOUTON, J.
In his answer to the garnishment process, Foster, garnishee, claimed a privilege on the plantation seized for professional services as attorneys, rendered by third opponents to Dalton Company, defendant.
The third opponents and interveners contend that plaintiff having failed to traverse the answer of the garnishee, it cannot be divided, must be taken as a whole, and for that reason, the lien claimed by third opponents on the undivided interest in the plantation, is binding on plaintiff company. This is the general rule of law which is founded on Article 356 C. P., which says: That the confessions of the party interrogated, if plaintiff wishes to “avail” himself thereof, cannot be divided, but must be “taken entire.”
In the instant case third opponents came by way of intervention in the case, and maimed their privilege for professional services and for payment from the proceeds of sale of the property by preference or priority. Proof was offered by plaintiff and garnishee on that issue which was fully threashed out on the trial of the third opposition. As plaintiff did not “avail” itself of the confessions of the garnishee, even if third opponents be correct in their contention that such confessions should be taken as a whole, the rule invoked by’ them has no application herein. Such being the situation, they should have alleged or at least proved that their claim for attorney’s fees had been registered in the parish where the land is situated as the law requires.
Having failed to make the necessary proof they were not entitled to a recognition of the lien claimed on the property seized, as was held in our original opinion.
Rehearing refused.